DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/28/19, NPL No. 1 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a printing apparatus comprising: determine whether or not a predetermined instruction from a user that is issued by operating a predetermined button of the printing apparatus has been accepted; establish a wireless connection with an information processing apparatus, the wireless connection being compliant with NFC (Near Field Communication); receive, in response to the wireless connection being established, print data for printing an image from the information processing apparatus, wherein, when a plurality of images is to be printed, print data for printing each of the plurality of images is received from the information processing apparatus without requiring user operations after the wireless connection is established, wherein the print data for the images is generated by the information processing apparatus by an application that is executed in the image processing apparatus and is capable of editing the image; and perform, based on the received print data, print processing of the one or more images, wherein the housing includes a second part toward which the information processing apparatus approximates to establish the wireless connection compliant with NFC is, the second part being located at a position which is not covered by the cover even when the cover is closed, and wherein the wireless connection compliant with NFC is established to perform the print processing when the information processing apparatus approximates to the second part in a case where it is determined that the predetermined instruction from the user has been accepted, and the wireless connection compliant with NFC is not established to perform the print processing even when the information processing apparatus approximates to the second part in a case where it is determined that the predetermined instruction from the user has not been accepted; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 23, 24, and 37-39 recite similar limitations as claim 16, thus are allowable for the same reasons stated above.
Claims 35 and 36 depend on claim 16, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandfort et al. (US 7190471) teaches a printing device that directly communicates with a portable computing device to perform printing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672